                   UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF ALABAMA

In re                                                    Case No. 21-30656-WRS
                                                         Chapter 13

CHRISTY LEE CRUSE,

        Debtor.


                    ORDER DENYING CONFIRMATION
                   AND DISMISSING BANKRUPTCY CASE

      The chapter 13 plan filed by Debtor came before the Court for confirmation
on June 10, 2021. For the reasons set forth on the record, it is

       ORDERED that confirmation of the plan is DENIED, and this bankruptcy
case is DISMISSED.

       It is FURTHER ORDERED that the Chapter 13 Trustee shall file and serve
on all creditors a final report and account reflecting the receipts and disbursements
in this case.
        Done this 15th day of June, 2021.




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge

c:      Debtor
        Jeffrey J. Courtney, Attorney for Debtor
        Sabrina L. McKinney, Trustee
        All Creditors


NOTICE: Any unpaid filing fees remain due and payable to the clerk of court. Failure to
pay the filing fee may result in additional collection proceedings.
